Citation Nr: 0832252	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-07 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence was received to reopen 
the claim for entitlement to service connection for a left 
knee condition.

2.  Entitlement to service connection for a left knee 
condition.

3.  Entitlement to service connection for diverticulitis, 
including as a result of herbicide exposure.

4.  Entitlement to service connection for hypertension, 
including as a result of herbicide exposure.

5.  Entitlement to service connection for post-inflammatory 
hypopigmentation of the groin (intertrigo), claimed as a rash 
as a result of herbicide exposure.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from October 1960 through 
March 1967, including service in Vietnam, and additional 
service in the National Guard, which includes a period of 
active duty for training in March 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The issues of entitlement to service connection for a left 
knee condition, diverticulitis, hypertension and post-
inflammatory hypopigmentation of the groin are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The Board notes that the issues of entitlement to service 
connection for a benign growth of the lung and whether new 
and material evidence was received to reopen the claim for 
service connection for anxiety reaction were withdrawn by the 
veteran and are, therefore, no longer within the Board's 
jurisdiction.  See April 2008 letter from the veteran's 
representative.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a left 
knee condition was denied by the RO in November 1973 and not 
appealed.

2.  The basis of the November 1973 denial of service 
connection for a left knee disability was that there was no 
evidence of a current disability.

3.  Since November 1973, VA medical evidence has been added 
to the record showing degenerative changes, crepitus, heat, 
tenderness, and pain around the left knee.


CONCLUSIONS OF LAW

1.  The November 1973 rating decision denying service 
connection for a left knee condition is final.  38 C.F.R. 
§§ 3.104, 19.153 (1974).

2.  New and material evidence was submitted to reopen the 
claim for entitlement to service connection for a left knee 
condition. 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156, 3.160, 20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his claim for service 
connection for a left knee disability.  He originally filed 
his claim in June 1973.  This claim was denied in a November 
1973 rating decision.  The veteran was notified of the denial 
by way of a letter dated November 28, 1973.  He did not file 
a notice of appeal within one year.   The claim, therefore, 
became final on November 28, 1974.  38 C.F.R. §§  3.104, 
19.153 (1974).

The veteran filed a claim to reopen service connection for 
the left knee in March 2002.  A claim that has been denied, 
and not appealed, will not be reopened and allowed.  38 
U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a).  The exception to this rule provides 
that if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996).  However, the specified bases for the 
final disallowance must be considered in determining whether 
the newly submitted evidence is probative. Id.  Such evidence 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance. Id.

In the November 1973 rating decision, the RO considered the 
service medical records and an August 1973 VA examination 
report, and denied on the basis that there was no evidence of 
a left knee disability.  A review of the record since the 
November 1973 rating decision reveals evidence directly 
addressing the issue of whether there is a current left knee 
disability.  In particular, a November 2003 VA x-ray report 
revealed degenerative changes at the left knee, and an 
outpatient treatment report of the same date notes crepitus, 
heat, tenderness and pain around the left knee.  Thus, there 
is clear evidence of a current left knee disability in the 
record since November 1973.  Because this VA medical evidence 
is new, in that it was not in the file at the time of the 
previous final decision, and is material, in that it supports 
the essential element that was a specified basis for that 
last final disallowance in November 1973, it is sufficient 
evidence to reopen the veteran's claim for service connection 
for a left knee disability.  Evidence of a current disability 
coupled with the remaining evidence of record from service 
clearly raises a reasonable possibility of substantiating the 
claim.  Thus, the veteran has submitted evidence sufficient 
to reopen his claim, and, to this extent only, this claim is 
granted.  The issue of entitlement to service connection for 
a left knee disability is discussed in the remand, below.

With regard to the new and material evidence claim, the Board 
is granting the request to reopen the claim.   Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.


ORDER

New and material evidence was submitted to reopen the claim 
for service connection for a left knee condition; to this 
extent only, this claim is granted.


REMAND

The veteran is seeking service connection for left knee 
condition, diverticulitis, hypertension and post-inflammatory 
hypopigmentation of the groin.  For service connection, the 
record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during active service. 38 U.S.C.A. §§  1110, 1131; 
38 C.F.R. § 3.303(a). See also Pond v. West, 12 Vet. App. 
341, 346 (1999).

The Board finds that additional development of evidence is 
warranted in this case.  The veteran has reported that he was 
hospitalized in service at the 9th General Hospital in 
Frankfurt, Germany during the early 1960's.  Records 
pertaining to any such hospitalization are not contained in 
the folder of his service medical records which is contained 
in his claims file.  The Board notes, however, that inpatient 
hospitalization records are often stored separately.  The 
Board finds that additional efforts should be made to obtain 
the hospitalization records, as they may contained 
significant details regarding the nature and extent of the 
injuries sustained by the veteran at that time.  `

VA has a duty to assist the veteran in obtaining treatment 
records from both VA and private health care facilities.  
38 C.F.R. § 3.159(c)(1)-(2) (2007).  With regard to VA 
treatment, at the time of the veteran's June 2008, he 
reported that he had no VA treatment.  See hearing transcript 
at page 5.  However, in a July 2003 written statement, the 
veteran reported "all treatment are in VAH since 4/30/03."  
The claims folder does contain outpatient treatment notes 
from the VA Hospital in San Juan.  To comply with its duty 
under 38 C.F.R. § 3.159(c)(2), VA must obtain all relevant 
treatment records from the San Juan VA hospital and associate 
them with the claims folder.  And, with regard to private 
treatment, the Board notes that several physicians have 
submitted summary reports noting various diagnoses, and 
noting treatment for many years, but without clinical records 
of treatment.  See January 2004 Lastra statement noting 
treatment since 1999, and a January 2005 statement from a 
physician with an illegible signature noting treatment since 
1987.  Under 38 C.F.R. § 3.159(c)(1), VA must assist the 
veteran in obtaining complete clinical records from all of 
the private physicians that have treated his claimed 
disabilities.

Once the record is complete, VA should afford the veteran VA 
examinations for each of the claimed disabilities to 
determine the nature and etiology of each.  Such an 
examination is warranted when there is evidence of a current 
disability, coupled with evidence that there was an event, 
injury or disease in service, and evidence that the current 
disability is possibly associated with the in-service event, 
injury or disease, yet not enough evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4) (2007).  In this case, there 
has been VA examinations regarding the skin and the knee.  
The November 2003 skin examination rendered a current 
diagnosis, but failed to discuss the etiology of the skin 
disorder.  And the July 2002 VA knee examination failed to 
find a current knee disability.  However, the Board again 
notes the November 2003 finding of degenerative changes in 
the knee coupled with crepitus, heat, tenderness and pain.  
As such, a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he attempt to provide a more 
narrow time frame (preferably three 
months) in which he believes he was 
hospitalized at the 9th General Hospital in 
Frankfurt Germany.  The RO should attempt 
to obtain all of the veteran's reported 
service hospitalization records from the 
National Personnel Records Center.  In 
particular, the RO should attempt to 
obtain the records from the reported 
period.  The Board notes that service 
hospitalization records are often stored 
separately from the veteran's other 
service medical records, and the search 
request should specify that the separate 
records be obtained.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  VA will end its 
efforts to obtain records from a Federal 
department or agency only if VA concludes 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  Cases in which 
VA may conclude that no further efforts 
are required include those in which the 
Federal department or agency advises VA 
that the requested records do not exist or 
the custodian does not have them.  
38 C.F.R. § 3.159.  

2.  Obtain all relevant, non-duplicative 
treatment records from the VA Medical 
Center in San Juan.  Associate all records 
obtained with the veteran's claims folder.  
Obtain updated authorizations for all 
private treating physicians from the 
veteran, and assist him in obtaining 
complete clinical records from each of his 
private treating physicians.  Summaries of 
treatment and diagnoses are not in 
sufficient compliance with this remand 
order.  Associate all private medical 
evidence with the claims folder.

3.  Once the record is complete, afford 
the veteran appropriate VA examinations to 
determine the current nature and etiology 
of each of the claimed disabilities.  The 
examiner should review the claims folder 
and all medical evidence in association 
with the examination.  Once each current 
diagnosis is rendered, the examiner should 
provide an opinion regarding the etiology 
of each by addressing the following 
question: is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the veteran's disability was 
caused by disease or injury during 
service?  For the left knee claim, the 
examiner should comment on the likelihood 
that a current left knee disorder is 
related to the left knee injury which 
occurred during inactive duty training in 
March 1983.  For the diverticulitis, 
hypertension and skin claims, the examiner 
should comment on the likelihood that the 
disorders are related to herbicide 
exposure in service.  In addition, for the 
skin claim, the examiner should comment 
regarding whether any current skin 
disorder is related to skin complaints and 
findings noted in the veteran's service 
medical records.  

5.  Readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


